ALEXANDER, Justice.
This case was attempted to be removed to this court by writ of error, but the record does not disclose that any petition for writ of error was ever filed. Final judgment was rendered December 9, 1938, and an affidavit of inability to pay costs or give security therefor in lieu of a writ of error bond was filed June 7, 1939, and a citation in error was properly served, but no petition for writ of error appears to have been filed.
Revised Statutes, art. 2256, provides that a party desiring to sue out a writ of error shall file with the clerk of the court in which the judgment was 'rendered a written petition signed by him or his attorney and addressed to such clerk. The filing of such petition for writ of error is necessary in order to confer jurisdiction on this court. Yellow Cab Corporation v. Hill, Tex.Civ.App., 111 S.W.2d 1193.
Since the plaintiffs in error wholly failed to file a petition for writ of error as required by statute, this court never acquired jurisdiction of the cause.
The appeal is therefore dismissed.